Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/22/2020 and 3/10/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2019-0129328, filed on 10/17/2019.



Claim Objections

Claim 14 is objected to because of the following informalities:  

As filed claim 14 recites “wherein the processor is further configured to execute the at least one instruction to select repeated nodes and edges from amongthe compared nodes and edges in the plurality of device knowledge graphs”. It would seem applicant intended the claim to read as follows “wherein the processor is further configured to execute the at least one instruction to select repeated nodes and edges from among the compared nodes and edges in the plurality of device knowledge graphs”

 Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/928,644. 

Co-pending Application #16/928,644
Current Application # 17/028,542
Claim 1:
obtaining log history information about an operation of the device; 
generating a device knowledge graph based on the log history information; 
generating a pattern knowledge graph associated with a behavior pattern of a user of the device based on first entities in the device knowledge graph and a relationship between the first entities; 
updating the device knowledge graph by adding the pattern 
updating a server knowledge graph generated by a server, based on the pattern knowledge graph.



obtaining a server knowledge graph of the server; 
obtaining a plurality of device knowledge graphs by receiving a device knowledge graph from each of a plurality of devices; 
generating a knowledge graph for server knowledge graph extension, based on the obtained plurality of device knowledge graphs; and
updating the obtained server knowledge graph, using the generated knowledge graph for server knowledge graph extension.


obtaining a server knowledge graph of the server; 
obtaining a plurality of device knowledge graphs by receiving a device knowledge graph from each of a plurality of devices; 
generating a knowledge graph for server knowledge graph extension, based on the obtained plurality of device knowledge graphs; and 
updating the obtained server knowledge graph, using the generated knowledge graph for server knowledge graph extension.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  More specifically substituting “obtaining a server knowledge graph of the server; obtaining a plurality of device knowledge graphs by receiving a device knowledge graph from each of a plurality of devices;” with “obtaining log history  Since the substitution of the cited limitation would have not changed the process according to which the method and server as claimed for the purpose of achieving the same end results of updating the server knowledge graph, this would not interfere with the functionality of the steps previously claimed and would perform the same function.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining a server knowledge graph of the server; obtaining a plurality of device knowledge graphs by receiving a device knowledge graph from each of a plurality of devices; generating a knowledge graph for server knowledge graph extension, based on the obtained plurality of device knowledge graphs; and updating the obtained server knowledge graph, using the generated knowledge graph for server knowledge graph extension.



The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a server, a storage and a processing hardware. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 



Claims 2 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) comparing nodes and edges in the obtained plurality of device knowledge graphs; selecting some of the nodes and edges in the plurality of device knowledge graphs, based on the compared nodes and edges; and generating the knowledge graph for server knowledge graph extension by connecting the selected some of the nodes and edges.

The limitations of comparing nodes and edges in the obtained plurality of device knowledge graphs; selecting some of the nodes and edges in the plurality of device knowledge graphs, based on the compared nodes and edges; and generating the knowledge graph for server knowledge graph extension by connecting the selected some of the nodes and edges; other than reciting “server, a storage and a processing hardware” in a “method and server” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain said graph information and visually make based on the visual 

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a server, a storage and a processing hardware. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 3 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the selecting of the some of the nodes and edges in the plurality of device knowledge graphs comprises selecting repeated nodes and edges from 

The limitations of wherein the selecting of the some of the nodes and edges in the plurality of device knowledge graphs comprises selecting repeated nodes and edges from among the compared nodes and edges in the plurality of device knowledge graphs; other than reciting “server, a storage and a processing hardware” in a “method and server” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain said graph information and visually make based on the visual representation of the data either an observation, evaluation or judgment and conclude how to generate the new graph and even were new information could be added. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a server, a storage and a processing hardware. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 4 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the selecting of the some of the nodes and edges in the plurality of device knowledge graphs comprises selecting the repeated nodes and edges from among the compared nodes and edges in the plurality of device knowledge graphs, based on weights for the plurality of devices.

The limitations of wherein the selecting of the some of the nodes and edges in the plurality of device knowledge graphs comprises selecting the repeated nodes and edges from among the compared nodes and edges in the plurality of device knowledge graphs, based on weights for the plurality of devices; other than reciting “server, a storage and a processing hardware” in a “method and server” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain said graph information and visually make based on the visual representation of the data either an observation, evaluation 

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a server, a storage and a processing hardware. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 5 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the device knowledge graph is generated by each of the plurality of devices, based on log information related to a device operation history 

The limitations of wherein the device knowledge graph is generated by each of the plurality of devices, based on log information related to a device operation history that is collected by a respective one of the plurality of devices, and the device knowledge graph comprises information of operations that are executed in the respective one of the plurality of devices, and of situations when the operations are executed; other than reciting “server, a storage and a processing hardware” in a “method and server” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain said graph information and visually make based on the visual representation of the data either an observation, evaluation or judgment and conclude how to generate the new graph and even were new information could be added. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.



The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 6 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein values corresponding to nodes and edges in the device knowledge graph are abstracted to represent a series of operations that are repeatedly executed in the respective one of the plurality of devices for a number of times greater than or equal to a threshold.

The limitations of wherein values corresponding to nodes and edges in the device knowledge graph are abstracted to represent a series of operations that are repeatedly executed in the respective one of the plurality of devices for a number of times greater than or equal to a threshold; other than reciting “server, 

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a server, a storage and a processing hardware. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.



The limitations of wherein the knowledge graph for server knowledge graph extension represents a series of operations that are executed in the plurality of devices; other than reciting “server, a storage and a processing hardware” in a “method and server” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain said graph information and visually make based on the visual representation of the data either an observation, evaluation or judgment and conclude how to generate the new graph and even were new information could be added. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a server, a storage and a processing hardware. These elements are recited at a high-level of generality 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the updating of the obtained server knowledge graph comprises extending the obtained server knowledge graph by connecting any one or any combination of first nodes in the generated knowledge 56graph for server knowledge graph extension to any one or any combination of second nodes in the obtained server knowledge graph.

The limitations of wherein the updating of the obtained server knowledge graph comprises extending the obtained server knowledge graph by connecting any one or any combination of first nodes in the generated knowledge 56graph for server knowledge graph extension to any one or any combination of second nodes in the obtained server knowledge graph; other than reciting “server” in a “method” recited as drafted is a process which under its broadest reasonable 

 The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a server. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) further comprising determining the any one or any combination of the first nodes 

The limitations of further comprising determining the any one or any combination of the first nodes connected to the any one or any combination of the second nodes, based on any one or any combination of similarities of names of the first nodes and the second nodes, similarities of instances related to the first nodes and the second nodes, and similarities of structures of knowledge graphs; other than reciting “server” in a “method” recited as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain said graph information and visually make based on the visual representation of the data either an observation, evaluation or judgment and conclude how to generate the new graph and even were new information could be added. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

 The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a server. These elements are 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) further comprising providing the generated knowledge graph for server knowledge graph extension to a device other than the plurality of devices, wherein the provided knowledge graph for server knowledge graph extension is used by the other device to update a device knowledge graph of the other device.

The limitations of further comprising providing the generated knowledge graph for server knowledge graph extension to a device other than the plurality of devices, wherein the provided knowledge graph for server knowledge graph extension is used by the other device to update a device knowledge graph of the other device; other than reciting “server, a storage and a processing hardware” in a “method and server” recited respectively as drafted is a process which under its 

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a server, a storage and a processing hardware. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.



The limitations of further comprising providing the updated server knowledge graph to any one or any combination of the plurality of devices, wherein the provided server knowledge graph is used by the any one or any combination of the plurality of devices to update the device knowledge graph of the any one or any combination of the plurality of devices; other than reciting “server” in a “method” recited as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain said graph information and visually make based on the visual representation of the data either an observation, evaluation or judgment and conclude how to generate the new graph and even were new information could be added. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

 The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a server. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the processor is further configured to execute the at least one instruction to extend the obtained server knowledge graph by connecting any one or any combination of first nodes in the generated knowledge graph for server knowledge graph extension to any one or any combination of second nodes in the obtained server knowledge graph.

The limitations of wherein the processor is further configured to execute the at least one instruction to extend the obtained server knowledge graph by connecting any one or any combination of first nodes in the generated knowledge 

 The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a storage and a processing hardware. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 7, 10 – 12, 16 – 18 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Jeong et al. (US 2021/0089598 A1).

As to claim 1, Jeong et al. teaches obtaining a server knowledge graph of the server (paragraph [0072] [teaches a server knowledge graph which is stored in section 120]); 
(figure 1 section 130 and section 140 [section 130 teaches a plurality of devices, in addition to section 140 where the knowledge graph for each device ]); 
generating a knowledge graph for server knowledge graph extension, based on the obtained plurality of device knowledge graphs (figure 2 section 205 [teaches generating the pattern knowledge graph based on the device knowledge graph and relationship between the entities. It is noted that pattern knowledge graph is being interpreted as the knowledge graph for the graph extension]); and 
updating the obtained server knowledge graph, using the generated knowledge graph for server knowledge graph extension (paragraph [0091] lines 1 – 2 [teaches updating the server knowledge graph based on the pattern knowledge graph.]).

As to claim 12, Jeong et al. teaches obtaining a server knowledge graph of the server (paragraph [0072] [teaches a server knowledge graph which is stored in section 120]); 
obtaining a plurality of device knowledge graphs by receiving a device knowledge graph from each of a plurality of devices (figure 1 section 130 and section 140 [section 130 teaches a plurality of devices, in addition to section 140 where the knowledge graph for each device ]); 
(figure 2 section 205 [teaches generating the pattern knowledge graph based on the device knowledge graph and relationship between the entities. It is noted that pattern knowledge graph is being interpreted as the knowledge graph for the graph extension]); and 
updating the obtained server knowledge graph, using the generated knowledge graph for server knowledge graph extension (paragraph [0091] lines 1 – 2 [teaches updating the server knowledge graph based on the pattern knowledge graph.]).

As to claims 5 and 16 these claims are rejected for the same reasons as the independent claims above. In addition Jeong et al. teaches wherein the device knowledge graph is generated by each of the plurality of devices, based on log information related to a device operation history that is collected by a respective one of the plurality of devices (paragraph [0064] [teaches device knowledge graph being generated based on log history information collected from said device of users]), and the device knowledge graph comprises information of operations that are executed in the respective one of the plurality of devices, and of situations when the operations are executed (paragraph [0062] [teaches log history information which includes data indicating operation which were done in the device question. Which can include web access history and application the user used frequently]).

As to claims 6 and 17 these claims are rejected for the same reasons as the dependent claims above. In addition Jeong et al. teaches wherein values corresponding to nodes and edges in the device knowledge graph are abstracted to represent a series of operations that are repeatedly executed in the respective one of the plurality of devices for a number of times greater than or equal to a threshold (paragraph [0110] and paragraph [0111] [paragraph [0110] teaches user behavior being recognized by the device in addition based on specific condition is greater than or equal to a threshold value based on repeated behavior. In addition paragraph [0236] teaches counting user behavior in which certain threshold needs to exceed based on the execution of application]).

As to claims 7 and 18 these claims are rejected for the same reasons as the dependent claims above. In addition Jeong et al. teaches wherein the knowledge graph for server knowledge graph extension represents a series of operations that are executed in the plurality of devices (paragraph [0062] and figure 2 section 205 [paragraph [0062] teaches log history information which includes data indicating operation which were done in the device question. Which can include web access history and application the user used frequently. In addition figure 2 section 205 teaches generating the pattern knowledge graph based on the device knowledge graph and relationship between the entities. It is noted that pattern knowledge graph is being interpreted as the knowledge graph for the graph extension])

As to claims 10 and 20 these claims are rejected for the same reasons as the independent claims above. In addition Jeong et al. teaches further comprising providing the generated knowledge graph for server knowledge graph extension to a device other than the plurality of devices, wherein the provided knowledge graph for server knowledge graph extension is used by the other device to update a device knowledge graph of the other device (paragraph [0090] and figure 2 section 207 [paragraph [0090] teaches an operation in which the devices update their knowledge graph (figure 2 section 207) based on the generated pattern knowledge graph and relationship between the entities]).

As to claim 11 this claims is rejected for the same reason as claim 1 above. In addition Jeong et al. does not explicitly teach further comprising providing the updated server knowledge graph to any one or any combination of the plurality of devices, wherein the provided server knowledge graph is used by the any one or any combination of the plurality of devices to update the device knowledge graph of the any one or any combination of the plurality of devices (paragraph [0090] and figure 2 section 207 [paragraph [0090] teaches an operation in which the devices update their knowledge graph (figure 2 section 207) based on the generated pattern knowledge graph and relationship between the entities which is based on log history information]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 4, 8, 9, 13 – 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. as applied to claims 1 and 12 above, and further in view of Yakout et al. (US 2017/0132329 A1).

As to claims 2 and 13 these claims are rejected for the same reasons as the independent claims above. In addition Jeong et al. does not explicitly teach 
Yakout et al. teaches comparing nodes and edges in the obtained plurality of device knowledge graphs selecting some of the nodes and edges in the plurality of device knowledge graphs (paragraph [0037] lines 1 – 4  and paragraph [0038] [paragraph [0037] lines 1 – 4 discloses gathering two different knowledge graph (as showed in figure 1 section 112 and 122). paragraph [0038] discloses knowledge graph matching (it is noted that this matching aspect is being interpreted as the comparison) operation which determine if two separately name entities (it is noted that these entities are being interpreted as the nodes and edges)]), based on the compared nodes and edges; and generating the knowledge graph for server knowledge graph extension by connecting the selected some of the nodes and edges (paragraph [0037] lines 5 – 7 [discloses merging the received knowledge graph based on the matches in order to generate a composite knowledge graph. It is noted that the composite knowledge graph is being interpreted as the knowledge graph extension]).
Jeong et al. teaches a recommendation in which is provides a base knowledge graph based on log information from a plurality of devices. However Jeong et al. does not fully disclose comparing knowledge graph nodes. It would Jeong et al. by using the teaching of Yakout et al. knowledge graph matching with Jeong et al. because as stated in paragraph [0077] lines 1 – 6 it discloses being able to match entities based on the probability model and declarative matching rules. 

As to claims 3 and 14 these claims are rejected for the same reasons as the dependent claims above. In addition Jeong et al. does not explicitly teach wherein the selecting of the some of the nodes and edges in the plurality of device knowledge graphs comprises selecting repeated nodes and edges from among the compared nodes and edges in the plurality of device knowledge graphs.
Yakout et al. teaches wherein the selecting of the some of the nodes and edges in the plurality of device knowledge graphs comprises selecting repeated nodes and edges from among the compared nodes and edges in the plurality of device knowledge graphs (paragraph [0038] lines 4 – 9 [discloses determining matching (it is noted that this matching aspect is being interpreted as the comparison) of the entities in order to reduce arising possible overlap and or duplication of record in the knowledge graph. As previously noted the entities is being interpreted as the node graphs]).
The motivation for combining Jeong et al. with Yakout et al. are the same as set forth above with respect to claim 2. 

Jeong et al. does not explicitly teach wherein the selecting of the some of the nodes and edges in the plurality of device knowledge graphs comprises selecting the repeated nodes and edges from among the compared nodes and edges in the plurality of device knowledge graphs, based on weights for the plurality of devices.
Yakout et al. teaches wherein the selecting of the some of the nodes and edges in the plurality of device knowledge graphs comprises selecting the repeated nodes and edges from among the compared nodes and edges in the plurality of device knowledge graphs (paragraph [0038] lines 4 – 9 [discloses determining matching (it is noted that this matching aspect is being interpreted as the comparison) of the entities in order to reduce arising possible overlap and or duplication of record in the knowledge graph. As previously noted the entities is being interpreted as the node graphs]), based on weights for the plurality of devices (paragraph [0107] [discloses similarity metric used initially weighted sum]).
The motivation for combining Jeong et al. with Yakout et al. are the same as set forth above with respect to claim 2. 

As to claim 8 this claims is rejected for the same reason as claim 1 above. In addition Jeong et al. does not explicitly teach wherein the updating of the obtained server knowledge graph comprises extending the obtained server knowledge graph by connecting any one or any combination of first nodes in the 
Yakout et al. teaches wherein the updating of the obtained server knowledge graph comprises extending the obtained server knowledge graph by connecting any one or any combination of first nodes in the generated knowledge 56graph for server knowledge graph extension to any one or any combination of second nodes in the obtained server knowledge graph (paragraph [0037] lines 1 – 4, paragraph [0037] lines 5 – 7   and paragraph [0038] [paragraph [0037] lines 1 – 4 discloses gathering two different knowledge graph (as showed in figure 1 section 112 and 122). paragraph [0038] discloses knowledge graph matching (it is noted that this matching aspect is being interpreted as the comparison) operation which determine if two separately name entities (it is noted that these entities are being interpreted as the nodes and edges). Paragraph [0037] lines 5 – 7 discloses merging the received knowledge graph based on the matches in order to generate a composite knowledge graph. It is noted that the composite knowledge graph is being interpreted as the knowledge graph extension]).
The motivation for combining Jeong et al. with Yakout et al. are the same as set forth above with respect to claim 2. 

As to claims 9 and 19 this claims is rejected for the same reason as the dependent and independent claim above. In addition Jeong et al. does not explicitly teach further comprising determining the any one or any combination of 
Yakout et al. teaches further comprising determining the any one or any combination of the first nodes connected to the any one or any combination of the second nodes, based on any one or any combination of similarities of names of the first nodes and the second nodes, similarities of instances related to the first nodes and the second nodes, and similarities of structures of knowledge graphs (paragraph [0038] lines 4 – 9 [discloses determining matching (it is noted that this matching aspect is being interpreted as the comparison) of the entities in order to reduce arising possible overlap and or duplication of record in the knowledge graph. As previously noted the entities is being interpreted as the node graphs]).
The motivation for combining Jeong et al. with Yakout et al. are the same as set forth above with respect to claim 2. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lastras-Montano et al. (US 2017/0076206 A1) Discloses mechanism which receives an original graph data structure which comprises of nodes and edges. In addition to improving said edges based on calculated weight.

Zhai et al. (US 2018/0039696 A1) Discloses extending and reinforcing a knowledge graph using web pages as sources of information.


Ravizza et al. (US 2020/0285657 A1) Discloses a first and a second knowledge graph which are compared to determined similarities of relationships. Said relationships are stored in a meta layer as expressions.  

Mathur et al. (US 10,679,133 B1) Discloses a computer device classes from various types to build a knowledge graph.

Lee et al. (US 2020/0118010 A1) Discloses device providing content based on a knowledge graph, by obtaining from the first device via a knowledge graph context information from said device. In addition to obtaining a server knowledge graph. Finally obtaining a second device knowledge graph by obtaining the first knowledge graph and the server knowledge graph.

Song et al. (US 2020/0097615 A1), discloses operations for writing a first set of graph data to a first log structured graph databased, follow by writing a second set of graph data to the first log structured graph databased.

SATHISH et al. (US 2016/0103932 A1), discloses modifying element from a first electronic device based on the collection of usage information from one date source in the first electronic device.

Hua et al. (US 2015/0254372 A1), discloses an online system which stores features of relations between entities. In addition said entities are represented as graph and graph information is updated periodically based on recent user actions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Pedro J Santos/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167